DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Hubbard on 4/27/2022.

The application has been amended as follows: 

11. (Currently Amended) A fire extinguishing system for a vehicle engine compartment, comprising: 
a pressurized container containing an extinguishing liquid, wherein the pressurized container is disposed outside of the engine compartment; 
a release valve connected to the pressurized container for supplying the extinguishing liquid to an extinguishing line and to a detection conduit formed from a thermoplastic fluoropolymer, wherein the detection conduit is at least partially disposed in the vehicle engine compartment, isfilled with a liquid, and is not gas-tight; 
a detection system coupled to the detection conduit, the detection system comprising an interface container to pressurize a gas to maintain the liquid in the detection conduit, and a pressure controller to monitor a pressure associated with the interface container, wherein the release valve is configured to release the extinguishing liquid to the extinguishing line when a liquid-gas interface in the interface container falls below a predetermined pressure, and wherein the pressure controller is configured to generate an electric trigger signal to activate a shut-off function if a pressure in the detection conduit falls below a predetermined value, wherein the shut-off function provides an automatic shut-off of a fuel. 

16. (Currently Amended) The fire extinguishing system of claim 11, wherein the pressurized container has an internal pressure of 

17. (Currently Amended) The fire extinguishing system of claim 16, wherein the predetermined value for the detection conduit is 

20. (Currently Amended) A fire extinguishing system for a vehicle engine compartment, the system having a pressurized extinguishing medium, comprising: 
a detection conduit at least partially disposed in the vehicle engine compartment, wherein the detection conduit is not gas-tight and is filled only with a liquid, the liquid maintained at a pressure less than that of the pressurized extinguishing medium; and 
a detection system coupled to the detection conduit, the detection system comprising an interface container coupled to the detection conduit to pressurize the liquid filled detection conduit and a pressure controller to monitor a pressure associated with the interface container; wherein, if a pressure in the detection conduit falls below a predetermined value, the pressurized extinguishing medium is deployed and wherein the pressure controller is configured to generate an electric trigger signal to activate a shut-off function if the pressure in the detection conduit falls below the predetermined value, wherein the shut-off function provides an automatic shut-off of a fuel.  

28. (Currently Amended) The fire extinguishing system of claim 20, wherein the detection conduit is adapted to operate without rupture when the vehicle engine compartment temperature is 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752